Citation Nr: 1100239	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  07-25 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to total disability rating due to individual 
unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1949 to January 
1950 and from November 1950 to November 1951.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in May 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.

In March 2010, the Veteran testified at a personal hearing before 
the undersigned, sitting at the RO.  A transcript of the hearing 
is associated with the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In August 2010, the Board received an opinion from a specialist 
at the Veterans Health Administration (VHA) for the issue on 
appeal.  In response to that opinion, the Veteran submitted 
additional arguments and evidence and requested that this 
evidence be reviewed by the AOJ.  See 38 C.F.R. § 20.1304 (2010).  
Thus, the appeal must be remanded in accordance with the 
Veteran's request. 

Prior to certification of the appeal to the Board, the record 
contained two medical opinions relevant to the question of 
whether the Veteran is unable to obtain or maintain substantially 
gainful employment.  In December 2006, the examiner stated that 
the Veteran's peripheral vascular disease, heart disease, and 
neuropathy, would make it difficult for him to lead an active 
existence as required by his previous occupation because of 
limited stamina and mobility.  However, he did not discuss the 
role of the Veteran's service-connected residuals of cold injury 
on his employability.
      
An October 2009 VA examiner stated that the Veteran's cold injury 
had nothing to do with his departure from his last position and 
that his current limiting factors are advanced age, advanced 
coronary artery disease, and mild peripheral vascular disease, 
which is unrelated to the service-connected cold injury.  
However, the Board noted that the examiner did not indicate that 
he had access to the Veteran's complete claims file.  Thus, the 
examiner did not necessarily have an accurate picture of the 
Veteran's entire medical history and physical limitations.  In 
light of these two opinions, the Board requested an opinion from 
the Veterans Health Administration (VHA). 
      
The VHA opinion was received in August 2010.  However, upon 
review of the opinion, the Board determines that it is 
inadequate.  Specifically, the July 2010 VHA request letter 
specified that the opinion was to be rendered by a vascular 
surgeon.  The August 2010 note from the physician includes a 
typewritten response and a signature, which is illegible.  The 
response does not state whether he or she is a vascular surgeon, 
and without the physician's name and location, the Board cannot 
confirm the physician's specialty or expertise.  Therefore, the 
Board also remands the claim so that the Veteran may be afforded 
another VA examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.	Schedule the Veteran for a VA examination 
conducted by a specialist in disorders 
of the vascular system in order to 
ascertain the effect his service-connected 
disabilities have on his ability to obtain 
and maintain substantially gainful 
employment.  The claims file should be 
made available for review, and the 
examination report should reflect that 
such review occurred.  A full employment 
and educational history should be 
obtained.  Upon a review of the record and 
examination of the Veteran, the examiner 
should respond to the following:

Is the Veteran unable to obtain or 
maintain substantially gainful 
employment due only to his service-
connected residuals of cold exposure of 
the bilateral upper and lower 
extremities, consistent with his 
education and occupational experience, 
irrespective of age and any nonservice-
connected disorders?
		
A rationale for any opinion advanced 
should be provided.  The examiner should 
also state what sources were consulted in 
forming the opinion.  

2.	After completing the above action and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claim should be 
readjudicated, to include all evidence 
received since the November 2009 
supplemental statement of the case.  If 
the claim remains denied, the Veteran and 
his representative should be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
J. K. BARONE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



